Citation Nr: 1231962	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-46 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including a bipolar disorder, anxiety disorder, fatigue and depression, to include as secondary to the Veteran's service-connected lumbar spine disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The claim has since been transferred to the Cleveland, Ohio RO.  

The Board has determined that case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran was previously denied service connection for bipolar manic depressive disorder, which the Board reopened in a March 2011 Board decision.  Given the holding in Clemons, and the evidence that shows that the Veteran has also been diagnosed with depression, and anxiety disorder, the Board has recharacterized the issue on appeal, as reflected on the title page.  

The Board reopened the acquired psychiatric disorder claim in a March 2011 Board decision, and remanded the claim for further development.  

The Board also notes that the Veteran withdrew his appointment of Disabled American Veterans as his representative and he is unrepresented in this claim.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder (claimed as bipolar disorder, depression, anxiety disorder and fatigue) did not occur during service or for many years thereafter; nor is it caused or aggravated by the Veteran's service-connected lumbar spine disability.  

2.  The Veteran's only service-connected disability is a herniated lumbar disc, rated as 20 percent disabling.   

3.  The Veteran has a bachelor's degree in English education and substantial coursework toward a Master's degree in counseling.  

4.  The Veteran's combined disability rating has not met the schedular criteria for a TDIU.  

5.  The Veteran's service-connected disability alone, is not of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (claimed as bipolar disorder, depression, anxiety disorder and fatigue) was not incurred in or aggravated by service, nor was it shown to be caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2007.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The April 2006 also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, Social Security disability records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in April 2008 and July 2011.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's acquired psychiatric disorder claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Court has also held that VA has a duty to acquire both the Social Security Administration decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Here, in this case, the records and decision were obtained and associated with the claims folder.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service connection 

The Veteran alleges that service connection is warranted for an acquired psychiatric disability secondary to his service-connected lumbar spine disability.  He maintains that he has bipolar disorder which causes depression as a result of the chronic pain he has associated with his service-connected spinal disability.  

At the outset, it is important to note, that the Veteran has been granted service connection for herniated lumbar disc.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)  (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon entrance into service, the Veteran gave a history of a lipoma of the upper thoracic spine that had been removed prior to service.  Service treatment records show that in September 1990, he fell on his back from a rope ladder from 10 to 15 feet during training.  He complained of soreness.  He was told to return to the clinic lumbar x-ray films.  He received treatment and in February 1991, medical board findings indicated that immediately after the injury, he had been in quarters for 7 to 10 days, and had been followed later by a significant physical therapy program since that time.  His primary complaint was that he could not sit for any significant period of time.  He had pain and tingling in his right leg when he walked for any significant period of time.  He had been involved in physical therapy and on medication.  At the time of the Medical Board, it had been 6 months post injury and he was not improving.  Review of a CT scan and bone scan confirmed a disc herniation lesion on the right.  This primarily involved the right neural foramen, with bulging.  The impression was herniated disc, lumbar, L5-S1 with rightward herniation, EPTS-service aggravated.  It was noted that the Veteran had a satisfactory course of conservative treatment that failed.  It was noted he had pre-existing back disease, in fact, he was refused admission to the service on one occasion for back complaints.  The examiner stated that it was his opinion that the Veteran's pre-existing disease with service aggravation was the source of the problem.  He was found not to be physically fit for his MOS.  He was physically boarded and released from active duty on severance pay.  There was no indication in the record that the Veteran engaged in any reckless activities.  

After service, the Veteran underwent an April 2003 VA examination.  It was noted in the history that the Veteran was seen by a chiropractor shortly after service for back pain, and the Veteran related that his back was getting chronically and slowly more painful when he worked as a teacher.  The assessment was chronic degenerative disc space disease which was more likely than not due to his inservice injury.   

VA outpatient treatment records were obtained and associated with the claims folder.  The Veteran was seen by VA in March 2004 on an outpatient basis for a new clinic visit.  He gave the history of falling in 1990 in service during a combat training course.  He gave a previous medical history of mood disorder, not otherwise specified, rule out bipolar disorder, mixed, or cyclothymia.  He also related marijuana abuse and a specific phobia to needles.  He also gave a family history of depression with his mother.  He was seen in July 2004 for individual psychotherapy.  The examiner consulted with the Veteran's Vocational Rehabilitation counselor from Chapter 31.  He was dealing with depression that was chronic and with unemployability.  The examiner indicated that the Vocational Rehabilitation counselor informed him that the Veteran was undergoing an evaluation to determine the quickest action to obtain training and employability.  Mental status examination showed no hallucination, no delusions, no homicidal or suicidal.  There was good judgment and insight.  There was also baseline depression.  The Veteran was to be seen in 3 weeks and/or as needed to for individual psychotherapy to help him on seeking employment and managing his depression.  In October 2004, he was taking his bipolar medication and his mood was stable.  He was able to go to school.  In November 2004, it was noted that he was first seen in March 2004 after the wheel fell off of his car and he could not get to his sales job of 4 years that he hated.  He became depressed thereafter, did not return to work and stayed in the bed for much of the next 3 months.  He had a problem with his temper, smacking his children and stated that he had manic episodes which lasted 2 to 4 hours at a time.  In December 2004, he was stable with baseline depression and anxiety and no manic or major depressive behaviors.  He was being helped with family issues, problems with his wife, financial problems, and function in the community and at the University where he was studying for his Master's degree in counseling.  

In March 2005, a statement was received from the Veteran's spouse on behalf of the Veteran's claim.  She related that the Veteran was already receiving treatment for what she thought was PTSD when she met him.  At that time, he had spent time in prison, was abandoned by his first wife, lost his professional career as a teacher, and was alienated by several family members.  He had depression that would go on for weeks at a time.  She indicated the behavior the Veteran exhibited, but she did not relate any physical problems regarding any back complaints.  

VA outpatient treatment records from April 2005 to March 2008 were associated with the claims folder.  These records show ongoing individual psychological therapy and pain clinic treatment for the Veteran's bipolar disorder and treatment for back pain.  Specifically, in August 2005, the Veteran was seen for his bipolar disorder and chronic pain in his back.  It was indicated that his severe chronic back pain prevented him from sleeping and contributed to his bipolar disorder which caused him to be hypomanic and agitated, and on occasions, manic, not sleeping for a couple of nights.  The plan at that time was to help him manage his bipolar disorder, deal with his back pain, and help him vocationally rehabilitate himself by going to school and getting his Master's degree in counseling.  

The Veteran underwent a VA examination in April 2008.  The Veteran arrived at his appointment early and was found lying on a bench with very pink eyes.  It was noted that he had a history of marijuana and alcohol abuse although documentation of dependency or abuse was not clear.  He was asked to take a breathalyzer test, results of which were 0.  He was offered the opportunity to have his assessment performed by someone else and on both occasions he declined.  The examiner related the injury the Veteran sustained to his back in service when he was tangled in ropes.  It was also noted that subsequent to his injury, there was little record of treatment of his back injury until very recently.  He reported being given exercises for his back approximately one year earlier.  The Veteran related that he went to a hospital a few times when he would become briefly paralyzed but he was unable to give the date or hospital at which this treatment occurred.  He related that the last time this occurred was 1 year prior to the examination but there was no record of this as he did not go to the hospital.  He related he had been seeing a VA psychologist for 4 to 5 years after a wheel fell off his car when he was working.  After this incident, he had a mental breakdown and was taken to a hospital but was not admitted.  Prior to service, he went to college and earned a degree in English education.  After service, he worked for United Parcel Service (UPS), sorting packages.  From 1993 to 1996, he obtained a job as a teacher and a coach.  He stated that he was "manic" at this time and people became angry with him when his coaching demands were considered to be too excessive.  He also made inappropriate comments in class and kissed a female student which leaked out.  He quit his job to avoid being fired.  Thereafter, he sold cars and later obtained another teaching position.  He reported that he showed up at a party with students and his assistant coach and there were inappropriate video tapes and a question of whether alcohol was present.  He was arrested and served 11 months in prison.  He received classes related to his behavior and was released on 5 years probation.  He stated that since that time, he had found it difficult to find work.  Thereafter, he hauled freight, but had difficulty because of his back, and sold water softeners for 4 years.  It was at this time that the wheel came off of his car, he became overwhelmed, and was taken to the VA hospital.  Thereafter, he had been attending school through Vocational Rehabilitation and working work study from which he also was fired for making inappropriate comments to women.  

Mental status examination revealed that after 2.5 hours of assessment, his eyes cleared significantly.  He was casually dressed, showing only minimal interest in how he presented himself.  He was lethargic during the examination and had poor eye contact.  His speech was slow, but there was no obvious slurring.  He did need to be redirected several times at the start of the session.  His affect was moderately depressed.  Initially, there was considerable agitation and anxiety, which later dissipated.  He was oriented to person, time and place.  His thought processes were tangential at times, requiring redirection.  Thought content was often about what had been done to him.  There was no evidence of delusions or suicidal or homicidal ideation.  There was no evidence of audio or visual hallucinations.  His intelligence appeared average, but his judgment and insight appeared limited.  He gave a history of inappropriate behavior , particularly toward women, and making sexually inappropriate comments.  He also had a history of impulsive behavior and violence.  His memory appeared vague at times, but generally there was no evidence of a memory disorder.  He reported problems with anxiety and thoughts racing.  He stated that when he was not taking his medication, his thoughts were very fast and when he took his medication, they were much slower.  He reported problems with attention and distractibility.  He reported depression over the last two weeks of 10/10.  When told that he would need to be hospitalized if his depression was that severe, he stated that his depression was just under what was needed to be hospitalized.  He stated that he had been crying and sad.  He stated he became anxious when he met a stranger, or got into an elevator with too many things going on with the kids, or when the bills were behind.  When asked about how he related his physical pain to his depression and anxiety, he stated that got mad at the pain because it never went away, and he stated that if he could get rid of the pain, he could sleep.  He stated that as an athlete, pain did not bother him, he even played with a broken foot.  He stated he used the pain clinic and they taught him stretching exercises and gave him a heating pad which helped.  The psychiatric diagnosis were bipolar disorder, NOS.  His global assessment of functioning (GAF) was 39.  His major impairment was work, family relations, judgment, thinking, and mood.  

As to the Veteran's relationship to depression, anxiety, and fatigue to his back injury, of significant note was that the Veteran received no significant medical treatment for his back for many years subsequent to his release from service.  This included periods of time when he was actively working and had access to insurance as a teacher.  The examiner stated that this was not to dismiss his claim of pain, but to suggest the pain he experienced had minimal effect over the many years he had this injury.  The examiner stated that the Veteran's depression, anxiety, and fatigue were most likely the result of his bipolar disorder and not from his back pain.  While his back pain did produce some discomfort and did minimally contribute to his depression, anxiety, and fatigue, the overriding cause of his depression, anxiety, and fatigue was his bipolar disorder.  With his bipolar disorder came multiple negative consequences including loss of several jobs, loss of 2 marriages, and his imprisonment of nearly a year.  The effects of these consequences continued to affect him significantly including his social isolation, lack of support, and financial problems.  

Social Security Administration disability records were associated with the claims folder.  The majority of these records were VA medical treatment records already associated with the claims folder and reviewed.  He also was evaluated by Social Security and found to have bipolar disorder, NOS.  No relationship was associated with this condition and the Veteran's service-connected lumbar spine disorder.  

VA outpatient treatment records from March 2008 to October 2009 show ongoing psychiatric and pain clinic treatment.  

Pursuant to the Board's March 2011 remand, the Veteran underwent a VA examination in July 2011.  Service treatment history and other reported psychiatric history since service was related from the record.  The Veteran reported that his pain had grown steadily and worsened in recent years.  He indicated that he lost everything, that he had no job and had more time to think about it (pain).  Physical therapy evaluation concluded that he had a problem with heightened pain sensitivity.  

Mental status examination revealed the Veteran to be clean and casually dressed.  He was cooperative, friendly and relaxed.  His affect was normal and his mood was good.  His thought process and thought content were unremarkable.  He had no delusions, hallucinations, suicidal or homicidal thoughts.  He had mild insomnia.  He had inappropriate behavior which resulted in dismissal from jobs and estrangement from his family due to inappropriate sexual comments.  He exhibited normal behavior during the interview.  His memory was normal.  The psychiatric diagnosis was bipolar II disorder, onset about 2000, although he recalled symptoms in childhood.  The examiner stated that the Veteran's bipolar II disorder included hypomania (observed in 2004) and depression (observed at many points and evidenced by high depression score in 2008).  At the time of the examination, he had very mild depression.  Panic disorder symptoms were described over the past 7 years prior to the examination, although not diagnosed.  In the year prior to the examination, he had a few full blown attacks, but many episodes involving limited panic symptoms.  The examiner stated that bipolar II disorder replaced bipolar disorder, NOS.  This was based on better longitudinal data than was available in 2008.  In 7 years, the examiner stated that clinicians observed 1 hypomanic episode and more severe and persistent depression.  The baseline disabling manifestations of the Veteran's non-service-connected diseases was depression, attacks of anxiety and rage.  There were no increased disabling manifestations which were proximately due to service-connected disability based on medical considerations.  The examiner opined that the Veteran's bipolar II disorder and panic disorder were not permanently aggravated by the Veteran's service-connected intervertebral disc syndrome (lumbar).  The course of the 2 syndromes did not correspond.  He reported that psychiatric symptoms peaked in 2004 at the time he stopped working, but that pain symptoms had steadily increased to the present.  The Veteran indicated that pain had increased because of life dissatisfaction and unemployment, which gave him "more time to think about it."  Thus his psychiatric symptoms could have increased his pain (by leading to unemployment), but the examiner could find no causal link between his pain and psychiatric symptoms in this case.  Both the bipolar disorder and panic disorder were determined to be of uncertain etiology, but appeared to have been precipitated by his serious legal problems, convicted felon status, job stress, and marital stress.  Ultimately, the major aggravating factors were consequences of his inappropriate behavior.  Both the bipolar disorder and panic disorder were less likely than not to have been caused by or aggravated by his military service or events while on active duty.  Both the bipolar and panic disorders were less likely than not to have been caused or aggravated by the Veteran's service connected back injury.  

As to entitlement to service connection for bipolar disorder on a direct basis, this claim must fail.  

A November 2006 psychological individual report of record does indicate that the Veteran's bipolar affective disorder developed in service.  The examiner stated that the bipolar affective disorder was related to his back injury in service.  The examiner stated that the Veteran was overly aggressive during training and did things that were very dangerous that ended up in an accident where he became tangled in a rope, fell from the rope, and injured his back.  This examiner stated that it was his professional opinion that it is more likely than not that the Veteran's back problems were caused and later exacerbated by his bipolar affective disorder.   His bipolar affective disorder led him to be a daredevil, to do things that were dangerous, to work hard in training even though he had a back problem, which exacerbated his back condition and his mental health condition as well.  Thus, it was the examiner's professional opinion that it was more likely than not that his bipolar affective disorder caused the Veteran to engage in high risk activities in the military in training and thereafter develop the back injury and later exacerbate the back injury.  

At the outset, it is important to note, that the Veteran's service treatment records are devoid of findings, treatment, or diagnosis showing that the Veteran had any psychiatric problems in service.  Although the Veteran presently has a psychiatric disorder, there is nothing indicative of a bipolar disorder in service other than the November 2006 VA examiner's statement of such.  There is nothing in the service treatment records indicative of daredevil behavior or that the Veteran was ever seen for such in service.  This November 2006 VA examiner's statement is given little credibility by the Board.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.")  The examiner gave a medical opinion, with reasoning or rationale for the opinion.  He did not indicate whether his findings that the Veteran had exhibited daredevil behavior indicative of bipolar disorder, was based upon layman statement's of the Veteran, other medical evidence of such, or his later observation of the Veteran's behavior.  In any event, there is nothing of record to show that this is a credible statement of the Veteran's inservice behavior based on any established medical findings.  In fact, the Veteran's injury sustained in service was noted to have occurred as part of his combat training and no examiner of record indicated that it was performed outside the range of what was expected or usually performed.  This psychiatric opinion is given little weight by the Board and is of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, although Shedden element number one showing that the Veteran has a present disability is established, Shedden element number two showing inservice injury or aggravation and Shedden element number 3 showing a causal relationship between the presently diagnosed bipolar disorder and an inservice incurrence or aggravation have not been met.  Therefore, service connection for an acquired psychiatric disorder on a direct basis is not warranted.  

The Veteran does not argue the contrary.  Rather, he maintains that his acquired psychiatric disorder is warranted strictly on a secondary basis.  He alleges that his acquired psychiatric disorder is due to his service-connected herniated lumbar disc.  

Based on the evidence of record, the claim for an acquired psychiatric disorder, secondary to the Veteran's service-connected herniated lumbar disc disability, must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra. 

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for a herniated lumbar disc disability.  

As to Wallin element (1), the Veteran presently suffers from a chronic acquired psychiatric disability.  The Veteran has been variously diagnosed throughout claim with a bipolar disorder, anxiety disorder, fatigue, depression and a panic disorder.  He has been treated on a consistent basis for the same.  

However, the Board finds that a preponderance of the evidence is against the findings that the Veteran's acquired psychiatric disorder is related to a service-connected disability.  (Wallin element number three).  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  The July 2011 VA psychiatric examination provides such information.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and reviewed the record in its entirety.  After that, he provided a thoughtful opinion that explained in his determination that the Veteran's condition was bipolar II disorder and panic disorder.  The examiner indicated that the baseline disabling manifestations of the Veteran's nonservice-connected disease was depression, and attacks of anxiety and rage.  There were no increased disabling manifestations which were proximately due to his service-connected lumbar disability based on medical considerations.  The examiner indicated that the Veteran's psychiatric symptoms had peaked in 2004 at the time the Veteran stopped working, but the pain symptoms steadily increased to the present.  The examiner also indicated that although the psychiatric symptoms could have increased his pain (not vice versa), the examiner could not find a causal link between pain and psychiatric symptoms in this case.  Further, the examiner stated that the Veteran's bipolar II disorder and panic disorder appeared to be precipitated by his serious legal problems, convicted felon status, job stress and marital stress.  He did not find that these two psychiatric disorders were aggravated by the Veteran's lumbar disc disease, which is his only service-connected disability.  The Board therefore affords significant probative value to the July 2011 VA examination report. 

Under the circumstance of this case, the VA treatment records do not carry much probative value with respect to his current psychiatric condition, however.  These records, for the most part, showed ongoing treatment for the Veteran's psychiatric disorders via individual psychological therapy.  Notably, although the August 2005 VA treatment record indicated that the Veteran's severe chronic back pain prevented him from sleeping and contributed to his bipolar disorder, which caused him to be hypomanic and agitated and on occasion manic, the examiner did not provide a rationale for these findings, nor did he establish a baseline of severity of the bipolar disorder before the onset of aggravation by the service-connected lumbar disc disease.  

The April 2008 VA examination also lacked in probative value.  The examiner stated that the Veteran's depression, anxiety, and fatigue were caused by the Veteran's bipolar disorder.  Unfortunately, he did not make any findings as to whether the Veteran's bipolar disorder was caused or aggravated by his service-connected back disability.  Although the examiner did indicate that the Veteran's service-connected lumbar spine disability minimally contributed to his depression, anxiety, and fatigue, the findings lacked specificity as to how the service-connected lumbar disability, if at all, was related to his bipolar disorder.  These findings lacked a reasonable explanation connecting the Veteran's bipolar disorder and his service-connected lumbar spine.  As such, this VA examination report also lacked probative value.  

Under these circumstances, the Board concludes that the VA July 2011 professional medical opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran has an acquired psychiatric disorder that was caused or permanently aggravated by his service-connected lumbar disability.  Hayes v. Brown.   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced a psychiatric disorder after his service-connected spinal disability started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465 .  

In this case, however, the Veteran is not competent to provide testimony regarding whether or not he has a psychiatric disability and the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a psychiatric disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Although the Veteran has indicated that he was depressed and manic, he is not competent, to determine if he has depression or a bipolar disorder.  Therefore, the Veteran's unsubstantiated statements regarding his claimed condition are found to lack competency. 

The Veteran's lay statement is also outweighed by the July 2011 VA professional opinion.  That examination included a mental status examination of the Veteran, a review of the record, and provided a rationale for the negative findings. See Nieves- Rodriguez v. Peake.  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Because the Veteran's bipolar and panic disorders were not found to be caused or permanently aggravated by his service-connected herniated disc disability, Wallin element 3 was not been satisfied, and the claim fails on this basis.  


TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service-connected for herniated lumbar disc, rated as 20 percent disabling.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

An August 2005 VA application for unemployability indicated that the Veteran was  a high school graduate and completed 4 years of college.  An April 2008 VA examination report indicated that he has a Bachelor's degree in English education and is one course shy of a Master's degree through the VA Vocational Rehabilitation program.  

During the Veteran's April 2008 VA examination, the examiner stated that the Veteran was disabled due to his bipolar disorder, for which he is not service-connected.  A VA outpatient treatment report of the same month indicated that he was unemployable and unable to obtain or maintain any kind of gainful employment due to his bipolar disorder.  

Social Security Administration records show that the Veteran alleges disability due to bipolar disorder and back pain.  It was noted in the report that the Veteran retained the mental ability to perform simple to moderately complex tasks.  The September 2009 SSA Disability Determination found the Veteran not to be disabled for Social Security purposes.  

An April 2011 statement from the Veteran's VA Vocational Rehabilitation Counselor indicated that a determination was made that it was not feasible for the Veteran to form a program designed to return him to gainful employment, due to his service-connected and nonservice-connected disabilities.  These combined limitations made it infeasible for the Veteran to participate in employment activities.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected herniated lumbar disc alone.  None of the medical evidence of record found the Veteran to be unemployable solely due to his single service-connected disability.  Although the Veteran was found to be unemployable due to his nonservice-connected disability (bipolar disorder) on at least one occasion, no evidence found him to be unemployable solely based upon his service-connected disability.  

Consideration has been given to his educational background and work history.  The Veteran has a bachelor's degree in English education, is one course from completing a Master's degree in clinical counseling, and has taught school, coached, worked in sales, and for UPS.  Additionally, he has been found not to be unemployable for Social Security purposes due to his bipolar disorder (nonservice-connected) and his lumbar spine disorder (service-connected).  As such, the Board will not refer the claim for extraschedular consideration.   

In making this determination, the Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown.  He is not competent, however, to identify a specific level of disability of his herniated lumbar disc and whether this singular service connected disability precludes employment.  Finally, the Veteran himself claims unemployability based on his service-connected herniated disc and his nonservice-connected bipolar disorder.   He has not worked since 2004 and the primary reason, based on his psychological therapy reports, has been related to his bipolar disorder, for which he is not service-connected.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  



ORDER

Service connection for an acquired psychiatric disorder to include a bipolar disorder, anxiety disorder, fatigue and depression, is denied on a direct basis and secondary to the Veteran's service-connected lumbar spine disability.  

TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


